DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low index of refraction layer" in claims 1 and 8 are a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the metes and bound of what constitutes “low” is unclear as there is no objective way to know what is considered low or higher. Claims 2-7 are also rejected because of their claim dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US 2013/0335799 in view of Bukesov et al. US 2011/0305000.
Regarding claim 1, Yoon teaches a display panel (at least in Fig. 14) comprising: 
a light emitting device to generate light (Figs. 1 and 2 and para [0037-0039]: LU); 
a plurality of color conversion patterns (at least in Fig. 14 or Fig. 11: plurality of CCL are arranged on top of the display layer) spaced apart from each other and arranged in a surface direction of the display panel (see Fig. 14 and Fig. 11: CCL/CCP), the plurality of color conversion patterns (CCL/CCP) comprising: 
a first color conversion pattern to convert the light of the light emitting device into a first wavelength, the first color conversion pattern including first scattering particles dispersed in the first color conversion pattern and configured to scatter the light of the light emitting device without converting the light of the light emitting device (para [0052]: discusses that the CCP is for converting the first light generated from the light source into second light and Fig. 6: further depicts that the light scattered once it passes through the CCP); and 
a second color conversion pattern to convert the light of the light emitting device into a second wavelength, the second color conversion pattern including second scattering particles dispersed in the second color conversion pattern and configured to scatter the light of the light emitting device without converting the light of the light emitting device (para [0052]: discusses that the CCP is for converting the first light generated from the light source into second light and Fig. 6: further depicts that the light scattered once it passes through the CCP) (para [0053]: discuses that there are plurality of CCP which are provided to output of different light intensities i.e., blue, green, or red); 

 a first color filter overlapping the first color conversion pattern and configured to selectively pass light of a first range of wavelengths transmitted through the first color conversion pattern (Fig. 14: depicts color filters (RGB) overlapping to CCP/CCL); and 
a second color filter overlapping the second color conversion pattern and configured to selectively pass light of a second range of wavelengths transmitted through the second color conversion pattern (Fig. 14: depicts color filters (RGB) overlapping to CCP/CCL); and
 a single, low index of refraction layer (Fig. 14 and para [0061-0062]: layer LRL is considered to be single low refractive index) disposed between the first color conversion pattern (any of CCL) and the first color filter (any of RGB) and between the second color conversion pattern (any of CCL) and the second color filter (any of RGB) (see Fig. 14), the low index of refraction layer substantially continuously extending in the surface direction to overlap the first and the second color conversion patterns (as shown in Fig. 14: LRL is a continuous layer which overlap the entire CCL). 
Yoon fails to explicitly teach wherein the single, low index of refraction layer has a refractive index lower than refractive indexes of the first and second color conversion patterns. 
Yoon and Bukesov are related with respect to display device.
Bukesov teaches a display device (Fig. 1, 4 and 6: discloses display screen 100, 400) comprising: a single low refraction layer (para [0023] and [0025]: discloses gap 260 has lower index refraction than the phosphor region) disposed between the color conversion pattern (230) 
Regarding claim 2, the combination of Yoon and Bukesov teaches the display device of claim 1, and Yoon further teaches wherein: the first color conversion pattern comprises first quantum dots to convert the light of the light emitting device into the first wavelength; and the second color conversion pattern comprises second quantum dots to convert the light of the light emitting device into the second wavelength, the second wavelength being different from the first wavelength (para [0054], [0056-0058], [0067] and [0128]). 
Regarding claim 3, the combination of Yoon and Bukesov teaches the display device of claim 1, and Yoon further teaches wherein the first range and the second range of wavelengths are different from each other (para [0052]). 
Regarding claim 4, the combination of Yoon and Bukesov teaches the display device of claim 1, and Bukesov further teaches wherein the refractive index of the single low index of refraction layer is lower than a refractive index of the color filter (para [0019]: discloses color filter made of glass substrate, and (para [0023] and [0025]: discloses gap (air) 260 as low refractive index layer which it infers the refractive index is 1, and it is apparent that air has the lowest refractive index)). 
Regarding claim 5, the combination of Yoon and Bukesov teaches the display device of claim 1, and Yoon teaches further comprising a light reflection layer (Fig. 7, Fig. 14 and para [0060]: LRL is also a light reflection layer) disposed between the plurality of color conversion patterns (CCL) and the light emitting device (LS) and configured to selectively reflect light of a particular range of wavelengths (para [0062]). 
Regarding claim 6, the combination of Yoon and Bukesov teaches the display device of claim 5, and Yoon further teaches wherein the light reflection layer (LRL) covers the plurality of color conversion patterns (CCL/CCP) (see Fig. 14). 
Regarding claim 8, the combination of Yoon and Bukesov teaches the display device of claim 1, and Bukesov teaches further comprising a second low index of refraction layer (Fig. 5: 460) having a refractive index lower than the refractive indexes of the first and second color conversion patterns (230) (para [0022], [0029] and [0030]), wherein the first and second color conversion patterns (230) are disposed between the single, low index of refraction layer (260) and the second low index of refraction layer (460).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Bukesov as applied to claim 1 above, and further in view of Kazuyoshi WO 2013080947 (see machine English translation attached).
Regarding claim 7, the combination of Yoon and Bukesov teaches the display device of claim 1, and Yoon further teaches that the low index refraction layer is a transparent layer and that different material could be used for LRL (para [0061-0062]: teaches that LRL transmit a light, which infers the layer is a transparent layer). But Yoon fails to explicitly mention that the low index of refraction layer comprises transparent resin and microcavities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872